Citation Nr: 0927741	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back condition, 
including as secondary to his service-connected torn medial 
meniscus of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to 
September 1976, and served on active duty in the Montana Army 
National Guard from April 17, 1982, to May 1, 1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, which denied the above claim. 

In March 2004, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  When this 
claim was originally before the Board in August 2004, it was 
remanded for further development. 


FINDING OF FACT

The preponderance of the medical evidence shows that the 
Veteran's low back condition was caused by his service-
connected torn medial meniscus of the right knee.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back condition, including as secondary to his service-
connected torn medial meniscus of the right knee, have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the 
Veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The Veteran contends that his currently diagnosed low back 
condition is causally related to an April 1982 incident 
during active duty when he jumped off of a tank and injured 
his right knee.  In the alternative, he contends that his 
currently diagnosed low back condition was caused or 
aggravated by his service-connected torn medial meniscus of 
the right knee.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Further, as noted above, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
codify the Court's holding in Allen, which relates to 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 38 C.F.R. § 3.310(b).  The amendment 
essentially requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board noted in its August 2004 remand, the record 
shows that, in April 1982, the Veteran jumped off of a tank 
and injured his right knee; no findings were made at that 
time regarding a low back injury.  The Board also noted that 
VA treatment records dated in 1988 noted the Veteran's report 
of having low back pain since the time of his right knee 
injury.  Finally, the Board noted that the Veteran was 
currently diagnosed as having mechanical low back pain. 

In light of the above, because it is undisputed that service 
connection is in effect for the Veteran's torn medial 
meniscus of the right knee and that he currently has a low 
back disability, the Board will focus on the evidence that 
pertains to whether this disability is related to service or 
to his service-connected disability.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In August 2004, the Board remanded the claim to afford the 
Veteran a VA examination to determine whether it was at least 
as likely as not that his low back condition had its onset 
during service or was related to his service-connected torn 
medial meniscus of the right knee.  

In compliance with the Board's remand instructions, in April 
2007 the Veteran was afforded a VA examination.  After 
discussing his pertinent history and the findings of her 
physical examination, the examiner diagnosed the Veteran with 
degenerative spurring of the L1 to S1 discs with associated 
low back pain, narrowing of the L4 to L5 interspace, vacuum 
phenomenon at L4 to L5, minimal rotary scoliosis in the upper 
thoracic region, and mild degenerative disc disease (DDD) in 
the mid-portion of the thoracic spine.  After a review of the 
Veteran's service treatment records, she reported that she 
could not locate any entries regarding back pain due to an 
injury in 1982; while there was an April 1982 report showing 
right knee pain after jumping off a tank, there was no 
mention of back pain at that time.  She also noted that low 
back pain was not clearly diagnosed until 1988, six years 
after the Veteran's two weeks of active duty in 1982.  

Based on her review and examination, the examiner reported 
that the Veteran's complaints of low back pain clearly and 
unmistakably did not begin in 1982 as the Veteran had 
reported, but instead began in 1988.  She further provided 
the opinion that the Veteran's low back pain was less likely 
than not due to or caused by an event from April 1982 to May 
1982.  

As to the Veteran's low back pain being secondary to his 
service-connected torn medial meniscus of the right knee, the 
examiner reported that a torn meniscus does not cause or 
produce low back pain consistent with the Veteran's current 
diagnosis.  She further stated that the minimal degenerative 
changes of the spine are a new finding and are consistent 
with aging; had these changes instead been due to a traumatic 
injury in 1982 as reported, evidence of traumatic arthritis 
would have been apparent by 1992 (i.e., within at least ten 
years of the injury).  Instead, the examiner noted, x-rays 
from 1999 showed well-maintained vertebral bodies and 
intervertebral disc spaces; no evidence of compression, 
deformity, or retropulsion; normal joints; and a generally 
unremarkable lumbar spine.  Accordingly, the examiner 
provided the opinion that the Veteran's current lumbar 
condition was less likely than not due to, caused by, or 
aggravated beyond its normal progression by the Veteran's 
1982 knee injury.  

Significantly, while the April 2007 VA examiner's rationale 
discussed whether the Veteran's knee and back injuries 
resulted from the same 1982 incident, her opinion failed to 
address whether his current low back condition was caused or 
aggravated by his service-connected torn medial meniscus of 
the right knee.  Accordingly, in March 2009, the Board 
requested a VHA specialist opinion on this matter.     

In compliance with the Board's request, in January 2009, a 
specialist opinion was obtained regarding the etiology of the 
Veteran's low back disability.  The VHA specialist indicated 
that he had reviewed the Veteran's claims folder by providing 
a succinct history of the Veteran's right knee and low back 
disabilities.  After discussing his pertinent history, the 
specialist diagnosed the Veteran with lumbar spondylosis and 
provided the opinion that 1) his low back condition was 
unlikely to be causally related to the in-service event or 
accident as there was no documentation of a back injury 
during service, 2) it was difficult to say whether the back 
pain was causally related to the knee pain given the 
available information and data, and 3) it was very likely 
that his lumbar spondylosis could have well been aggravated 
by his knee condition.  In this regard, the specialist stated 
that it is well established that patients with chronic knee 
pain and stiffness compensate with the back, which either 
increases the risk of lumbar spine degeneration or aggravates 
the lumbar spine degeneration.  The specialist indicated 
that, in this case, it was evident from the clinical 
documentation timeline and radiological finding timeline that 
the Veteran had continuing knee pain and instability, and 
that his back pain started after the knee pain.  The examiner 
concluded that it would be reasonable to assume from the 
clinical documentation and the available orthopedic 
literature that the Veteran's knee injury could have 
aggravated, if not directly caused, his lumbar pain and 
degeneration.     

In short, the March 2009 VHA specialist concluded that it 
would be reasonable to assume from the clinical documentation 
and the available orthopedic literature that the Veteran's 
knee injury could have aggravated, if not directly caused, 
his lumbar pain and degeneration.  There is no contrary 
medical evidence of record.  The April 2007 VA examiner did 
not provide an opinion regarding whether the Veteran's low 
back disability was caused or aggravated by his service-
connected torn medial meniscus of the right knee.  Rather, 
she only discussed whether the Veteran's knee and back 
injuries resulted from the same 1982 incident.  Therefore, 
the Board finds that the preponderance of the evidence is in 
favor of the Veteran's claim.  The Veteran's claim for 
service connection for a low back disability, as secondary to 
his service-connected torn medial meniscus of the right knee, 
is granted.  


ORDER

Service connection for a low back disability, as secondary to 
service-connected torn medial meniscus of the right knee, is 
granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


